Citation Nr: 1509260	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-48 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to increases in the ratings assigned for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 30 percent prior to December 20, 2013, and 70 percent from that date.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1970 to December 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Newark, New Jersey RO, which granted service connection for PTSD, rated 30 percent, effective September 18, 2009.  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In August 2013, the case was remanded for additional development.  An interim [January 2014] rating decision increased the rating to 50 percent, effective December 20, 2013.  A December 2014 rating decision further increased the rating to 70 percent, also effective December 20, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that this matter must again be remanded for evidentiary development.

The August 2013 Board remand sought various development of the record.  The Board noted the Veteran's testimony that he sees W. Floreck, Ph.D. every month for individual counseling and that the complete records of such treatment during the relevant period were not associated with the record.  The AOJ was to ask the Veteran to provide the authorizations necessary for VA to obtain all outstanding private treatment records and then to secure for the record copies of such records.  This instruction was fulfilled.

The Board also noted that the most recent records of VA mental health treatment/evaluations associated with the record at that time were from June 2011; the AOJ was to secure updated pertinent treatment records.  This instruction was fulfilled.  

The AOJ was then instructed to ask the Veteran to provide authorization for VA to inquire of his former employer, the U.S. Postal Service, the circumstances of his retirement (i.e. whether his psychiatric disability was a factor in early retirement, as he has alleged).  The AOJ was to ascertain, by contact with the U.S. Postal Service, whether the Veteran indeed took an early retirement due to behavioral problems flowing from his PTSD.  In an October 2013 letter to the Veteran, the AOJ stated, "On your application, you indicated that you received treatment from the U.S. Postal Service"; the Veteran was instructed to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, to allow the AOJ to "obtain treatment (emphasis added) information" [rather than the employment records sought).  An October 2013 Report of Contact notes that the Veteran called to respond that he had never received treatment from the Postal Service.  The matter of contacting the Postal Service to obtain the Veteran's employment information was not revisited.  This remand instruction is therefore not fulfilled.

The Board also ordered a new mental health examination of the Veteran, with the examiner instructed what information should be reported.  The examiner was asked to describe fully the Veteran's current PTSD disability picture; this was completed adequately.  The examiner was asked to comment on the VA and private opinions offered at various times regarding the level of severity, express agreement or disagreement with the opinions and explain the rationale for such; this was completed adequately.  The examiner specifically commented on the wide discrepancies between the GAF scores from Dr. Floreck and those in contemporaneous VA treatment records, therefore this instruction was completed.  However, the VA examiner was asked to further opine regarding the levels of impairment caused by the Veteran's PTSD throughout the appeal period, since September 2009, specifically addressing whether there are any distinct periods when the disability is shown to have had manifestations productive of (1) occupational and social impairment with reduced reliability and productivity, (2) occupational and social impairment with deficiencies in most areas, or (3) total occupational and social impairment, and cite factual data that support the conclusions.  A review of the December 2013 VA examination report and addendum found that the examiner did not so opine; instead, the examiner stated that the various opinions offered about the severity of the Veteran's PTSD represent up-to-the-minute clinical assessments of his functioning by various clinicians at various times, and that the examiner had very limited basis upon which to agree or disagree with the clinicians.  Essentially what was sought was an opinion whether or not the clinical assessments of functional impairment were consistent with the symptoms noted/reported, and this instruction was not fulfilled.

The examiner was also to opine specifically regarding the impact of the Veteran's PTSD on his employability (i.e. whether it's of such severity that it prevents him from engaging in substantially gainful employment consistent with his education and experience).  The examiner did opine that the Veteran's current level of psychiatric impairment renders his unemployable and that both his occupational and everyday functioning are dramatically diminished because of his moderately severely PTSD symptoms and his ambivalence about aggressively treating the same.  However, in the same report, the examiner also opined that the Veteran's PTSD causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  These opinions are inconsistent, and must be reconciled.  

Finally, the AOJ was instructed to readjudicate the claim, to encompass the matter of entitlement to a TDIU rating (if such remains raised by the record).  A December 2014 supplemental statement of the case (SSOC) readjudicated the matter, however, the AOJ has not addressed the matter of entitlement to a TDIU rating.  Based on the VA examiner's opinion that the Veteran is unemployable, in addition to other medical opinions to that effect also included in the claims file, the matter of entitlement to a TDIU rating clearly remains raised by the record.  This instruction therefore was not fulfilled.

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal; as there has not been substantial compliance with the remand orders; the matter must be remanded once again to ensure completion of the actions sought.
Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to provide authorization for VA to inquire of the U.S. Postal Service the circumstances of his retirement from that employer (i.e. whether his psychiatric disability was a factor in early retirement, as alleged).  The AOJ should ascertain (by contact with the U.S. Postal Service) whether the Veteran indeed took an early retirement from the Postal Service due to behavioral problems related to his PTSD.

2.  The record should be returned to the December 2013 VA examiner for review and an addendum opinion.  Based on review the Veteran's record and the previous psychiatric evaluation of the Veteran, the examiner should respond to the following:

(a) Provide an opinion regarding the levels of impairment associated with the Veteran's PTSD throughout, since September 2009, specifically addressing whether there are any distinct periods when the disability is shown to have had manifestations productive of (1) occupational and social impairment with reduced reliability and productivity, (2) occupational and social impairment with deficiencies in most areas, or (3) total occupational and social impairment.  Specifically, are the assessments of functional impairment noted on evaluations consistent with the symptom findings on examinations and noted in treatment records?  Please identify the factual data that support the conclusions.

(b) The examiner should also opine specifically regarding the impact of the Veteran's PTSD on his employability (i.e. whether his PTSD is of such severity that it prevents him from engaging in a substantially gainful employment consistent with his education and experience).  The examiner must reconcile the apparently conflicting opinions stated regarding the impact of the Veteran's PTSD on employability on December 2013 VA examination. 

3.  The AOJ must ensure that all development sought is completed (there is an appropriate response to each request), and should then re-adjudicate the claim, to encompass the matter of entitlement to a TDIU rating.  If it remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his Agent opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

